I concur in the result but do not approve of all of the language of the majority opinion. From the record, I think some of it not applicable to the circumstances of the case at bar. The defendant in the criminal case in question, being a full-grown man and there being no showing that he was possessed of a low mentality, I doubt if his plea of guilty was caused by ignorance or lack of understanding. It is certain no duress was used or fraud perpetrated upon him. I fail to see any influence overreaching his free will or judgment. I assume the information was read to him, as the law requires, and that he was informed of his right to have counsel. If, under those circumstances, he entered a plea of guilty, I am not willing to *Page 505 
say the sentence worked a gross injustice on the defendant, for he knew what was his intent. The trial judge, before imposing sentence, heard evidence of the circumstances of the offense and, it is to be presumed, imposed punishment he thought adequate under the circumstances shown. To say the least, defendant's acts, as disclosed, were grossly shocking and, coupled with his plea of guilty, must have impressed the judge with the belief that severe punishment was merited. Had the court seen fit to refuse to reconsider its action, I would not favor disturbing its judgment.
It may be the defendant was under a misapprehension of the possible extent of the penalty for the crime charged and got more than he expected. That is the only chance I see that there was, possibly, a misunderstanding on his part. I think that probably caused his change of heart.
However, from the authorities, undoubtedly the trial court still had jurisdiction and clearly the matter was one within the court's discretion and, unless it be shown the discretion was abused, we should not interfere. The trial court knew all the circumstances and is presumed to have exercised a sound discretion. I am not prepared to say it is shown the discretion was abused and, solely on that ground, I concur in the result announced.